In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                     Filed: October 31, 2018

*****************************
SHARON LITTRELL, as Personal Representative *                      No. 17-796V
of the Estate of VALENA YVONNE CAHILL,      *
deceased,                                   *
                                            *
                     Petitioner,            *                      Special Master Sanders
                                            *
v.                                          *
                                            *                      Stipulation for Award; Influenza
SECRETARY OF HEALTH                         *                      (“flu”) Vaccine; Guillain-Barré
AND HUMAN SERVICES,                         *                      Syndrome (“GBS”); Death
                                            *
                     Respondent.            *
*****************************

Joseph Alexander Vuckovich, Maglio Christopher and Toale, PA, for Petitioner.
Robert Paul Coleman, III, United States Department of Justice, Washington, D.C., for Respondent.

                                               DECISION1

        On June 14, 2017, Leo Cahill (“Mr. Cahill”) filed a petition for compensation pursuant to
the National Vaccine Injury Compensation Program as Personal Representative of the Estate of
Valena Yvonne Cahill (“Ms. Cahill”), deceased.2 42 U.S.C. §§ 300aa-10 to -34 (2012). While
the petition was pending, Sharon Littrell (“Petitioner”) replaced Mr. Cahill as Personal
Representative of the Estate of Ms. Cahill upon Mr. Cahill’s death.3 The petition alleged that the
influenza (“flu”) vaccine Ms. Cahill received on December 3, 2015, caused her to suffer from
Guillain-Barré Syndrome (“GBS”), which resulted in her death. See Stip. at 2, ECF No. 33.

        On October 31, 2018, the parties filed a stipulation in which they state that a decision

1
  This decision shall be posted on the website of the United States Court of Federal Claims, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as
amended at 44 U.S.C. § 3501 note (2012)). As provided by Vaccine Rule 18(b), each party has 14 days
within which to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes medical files or
similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.”
Vaccine Rule 18(b).
2
  National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755. Hereafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
3
  By Order dated February 12, 2018, the undersigned granted Petitioner’s motion to substitute Ms. Littrell
as Petitioner in the above-captioned case.
should be entered awarding compensation to Petitioner. Id. Respondent denies that the flu
vaccine caused Petitioner’s alleged GBS and death. Id. Nevertheless, the parties agree to the
joint stipulation, attached hereto as Appendix A. The undersigned finds the stipulation
reasonable and adopts it as the decision of the Court in awarding damages, on the terms set forth
therein.

        The parties stipulate that Petitioner shall receive the following compensation:

            A lump sum of $120,000.00 in the form of a check payable to [P]etitioner as
            Legal Representative of the Estate of Valena Yvonne Cahill. This amount
            represents compensation for all remaining damages that would be available
            under 42 U.S.C. § 300aa-15(a).

Id.

       The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.4

        IT IS SO ORDERED.

                                                  s/Herbrina D. Sanders
                                                  Herbrina D. Sanders
                                                  Special Master




4
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2